DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending. Claims 1-12 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2021 and August 04, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because Figures 2 and 4 appear to conflict with Figure 1 and the rest of the disclosure. Specifically, Figures 2 and 4 have a passage (61) connected to an opening (63a). However, in Figure 1 it is shown that the passage (61) has an opening (61a) and the opening (63a) has a passage (63). The relative spacing between (63a) and the connection between components (40, 50) also appear inconsistent with Figure 1. Paragraph [0082] describes (63a) as the outlet for the discharge passage (63) while paragraph [0098] describes (61a) as the inlet for passage (61). Applicant is suggested to consider if the opening labeled (63a) in Figures 2 and 4 was intended to be (61a) instead. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Claim Interpretation
	Claims 2-3 are noted to recite the term “outer edge side”. In light of the Specification, it is clear that this terminology intends to refer to the radially outer side of a respective component. See paragraph [0054] for example. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Line 7-8 recite “a bottom surface of the cylindrical recessed portion”. It is unclear where this is supposed to be due to a lack of a frame of reference in the claim. What is considered the “bottom”? Applicant is suggested to clarify what is meant by “bottom” or use different terminology. For purposes of examination, it is believed the claim refers to the surface of (40) that seal member (65) is shown to rest on, also labeled (64a), in Figure 2 of the instant application. 
Regarding Claims 11 and 12, Line 5 of both claims recite “an abutting portion”. However, Claims 2 and 3, which Claims 11 and 12 have dependency upon respectively, already recite “an abutting portion”. It is unclear if this is referring to the same abutting portion or introducing another abutting portion. For purposes of examination, it is believed this intended to refer to the same abutting portion previously recited in Claims 2 and 3. 
Claims 2-10 are subsequently rejected for their dependencies upon a previously rejected claim. 
Allowable Subject Matter
Claims 1-12, as far as they are definite and understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 1, Figure 6 of Shibaoka (JP 58005401 A) discloses a turbine rotor configured by joining a first rotor component member (left member 7’) and a second rotor component member (right member 7) together by bolt fastening (10), an axial passage (5) that is bored in the center axis direction of the turbine rotor and through which a cooling medium (14) flows, an introduction passage (13) that introduces the cooling medium (14) into the axial passage (5); and a sealing member (22) that seals one end of the axial passage (5). See Pg. 2 of the Machine Translation provided with this action, from the paragraph starting on the marking (49) on the left of the text till the sentence “FIG. 8 shows temporal change in temperature and stress….” Shibaoka does not expressly teach a first end surface of the first rotor component member and a second end surface of the second rotor component member abutting each other. Rather, there is a spacer (12) formed at the interface between the end surfaces having the introduction passages (13). The cylindrical recessed portion the sealing member (22) is arranged in is also formed in the opposite component, not the component that has the axial passage for the cooling medium. To arrive at the claimed invention, Shibaoka would have to be modified to remove the spacer (12) while maintaining the introduction passages (13), as well as the formation of the cylindrical recessed portion with the sealing member in the first rotor component member (left member 7’) rather than the second rotor component member (right member 7). The prior art of record does not provide sufficient motivation to perform the required modifications to arrive at the claimed invention. According to paragraph [0125] of the instant application, the claimed structure allows for the shaft power transmitting function and sealing function for the cooling medium be present at the fastening portion and shared by separate structures. 
Claims 2-12 subsequently depend upon Claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mukhopadhyay et al. (US 2018/0202360 A1), Inomata et al. (US 2016/0376890 A1), Hiegemann et al. (US 7,267,525 B2), Kuhn et al. (US 6,227,799 B1) exemplify the state of the art of rotor component members with an axial passage, introduction passage, and discharge passage for a cooling medium. They lack the claimed sealing member in a cylindrical recessed portion. 
Hynum et al. (US 2012/0210722 A1) provides an example of rotor members connecting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745